EHIBIT 10.1 Third Lease Amendment and Extension of Lease, dated as of June 16, 2009, between Reisterstown Bowl Inc., a wholly-owned subsidiary of the Registrant, Fairfax Circle Investors, LLC and Fairfax Circle Investors II, LLC. THIRD LEASE AMENDMENT AND EXTENSION OF LEASE THIS THIRD LEASE AMENDMENT AND EXTENSION OF LEASE (“Amendment”) is entered as of the 16th day of June, 2009, by and between:FAIRFAX CIRCLE INVESTORS, LLC and FAIRFAX CIRCLE INVESTORS II, LLC, Virginia limited liability companies, as tenants in common, hereinafter collectively referred to as “Lessor”; and REISTERSTOWN BOWL, INC., A Maryland corporation, d/b/a “Bowl America”. hereinafter referred to as “Lessee.” RECITALS: A.
